Lewis, P.,
delivered the opinion of the court.
"Without going into the voluminous details of the accounts between the parties, Avhich fully appear from the commissioner’s report and the depositions returned therewith, we Avill only say that AAre see no reason to disturb the result reached by the commissioner, except as to the folloAving items — aúz. : $258.33, charged against the defendant for fifteen and a half *507months’ services; $155, for hoard for the same time; and $179,21, for use and occupation of the farm; the last item being charged against the plaintiff.
We are of opinion that these three items ought tobe stricken out of the report. The eAÚdenee does not shoAv that the plaintiff Avas entitled to anything as compensation for his services in looking after the farm and other interests of the defendant, or that OATer and aboAn the use and occupation of the farm and the products thereof, Avhich were received by the plaintiff, anything ought to be paid him. There aauis no definite contract between the parties on the subject, and the proof does not sIioav that his seiwices were reasonably worth more.
With these items stricken out of the account, there would he a balance due the plaintiff of $143.31, for AAhich sum he is entitled to a decree.
The decree dismissing the hill avíII therefore he reversed, and a decree entered here in favor of the appellant for the last-mentioned. sum and costs.
Decree reversed.